Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-30 are restricted to the following disclosed patentably distinct species:	Species 1. 	Claims 11-23 drawn to a communications terminal, among with 					other features, a second feed electrically coupled to the second 					coupling structure, a current in a first polarization direction, a current in a 				second polarization, a first coupling structure comprises a first feed-in 				end; and a first radiation arm and a first coupling capacitor, and a coupling 			structure comprising a second feed-in end; a second radiation arm, and a 				second coupling capacitor being formed between the second radiation arm 				and the radiator; a first coupling circuit, a second coupling circuit , first 				and second capacitive load grooves , first and second protrusion parts.
	Species 2. 	Claims 24-30 drawn to a communications terminal, among with 					other features, a phase shifter disposed between the first feed and the 				first/second coupling structure to phase-shift a current from the first feed 				by a preset angle to trigger a circular polarization working mode of the 				antenna, the phase shifter is a 90 or 270 degree phase shifter, and the 				preset angle being ninety or 270 degrees.
 	The species are independent or distinct because claims to the different species recite the multually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Currently, no claim is generic.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a.	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
b.	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matters; 
c.	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  It the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to consider timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 8AM-5PM ET Monday-Tuesday on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
March 4, 2021

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845